Appeal by the defendant from two judgments of the Supreme Court, Kings County (Ruchelsman, J.), both rendered January 27, 2000, convicting him of burglary in the second *1019degree, burglary in the third degree, criminal trespass in the second degree, criminal possession of stolen property in the fifth degree, and petit larceny under indictment No. 11767/98, upon his plea of guilty, and burglary in the third degree (two counts), criminal trespass in the second degree, and petit larceny under indictment No. 3173/99, upon his plea of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s claim that he received ineffective assistance of counsel because his former counsel failed to timely effectuate the defendant’s stated desire to testify before the grand jury has been waived. By pleading guilty, a defendant forfeits appellate review of any claim of ineffective assistance of counsel which does not directly involve the plea bargaining process (see People v Petgen, 55 NY2d 529, 535 n 3 [1982]; People v Silent, 37 AD3d 625 [2007]; People v Cumba, 32 AD3d 444 [2006]; People v Scalercio, 10 AD3d 697 [2004]).
The contentions raised in the defendant’s supplemental pro se brief are without merit. Spolzino, J.P., Fisher, Covello and McCarthy, JJ., concur.